DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  In the preamble, "another vehicle" should be "an other vehicle" to more clearly provide proper antecedent basis for "an other vehicle".  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  In the preamble, "another vehicle" should be "an other vehicle" to more clearly provide proper antecedent basis for "an other vehicle".  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  "another vehicle" should be "an other vehicle" to more clearly provide proper antecedent basis for "an other vehicle".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-21, and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "the visibility conditions" and “the lighting conditions”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the individual classificator belonging to this weighting factor".  There is insufficient antecedent basis for this limitation in the claim. Claim 21 depends upon claim 20, and therefore inherits the above deficiency. Accordingly, claim 21 is rejected under similar logic as claim 20.
Claim 21 recites the limitation "those individual classificators which are disregarded".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations "the driving speed in a lane adjacent to the other vehicle" and “the lane currently used by the other vehicle”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitation "the lane presently being used by the other vehicle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitations "the anticipated trajectory of the other vehicle", "the questionable lane change", "the presently planned trajectory of the ego vehicle", and, by extension, "the trajectories".  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitations "the individual probabilities", "the overall probability", "the error in predicting", "the situation classifier", "the same class", and "the driving situation in which the ego vehicle finds itself".  There is insufficient antecedent basis for these limitations in the claim. Claims 27-29 are dependent upon claim 26, and therefore inherit the above deficiencies. Accordingly, claims 27-29 are rejected under similar logic as claim 26.
Claim 27 recites the limitation "the previous iteration".  There is insufficient antecedent basis for this limitation in the claim. Claims 28-29 are dependent upon claim 27, and therefore inherit the above deficiencies. Accordingly, claims 28-29 are rejected under similar logic as claim 27.
Claim 28 recites the limitation "the error in the prediction occurring in the previous iteration".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitations "the driving environment of an ego vehicle", "the driving situation in which the ego vehicle finds itself", and “the relative weighting”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 19, 22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich et al. (US 8,903,588 B2), hereinafter Schmüdderich, in view of Nagaraja et al. (US 2021/0070320 A1), hereinafter Nagaraja.

Regarding claim 16, Schmüdderich teaches (Claim 1, “A method for computationally predicting future movement behaviors of at least one target object, said method comprising the steps of: producing sensor data by at least one sensor physically sensing the environment of a host vehicle…”) a method for predicting whether another vehicle in the driving environment of an ego vehicle will execute a lane change (Col. 4 lines 23-34, “FIG. 2a depicts a situation, in which it should be predicted how target-vehicle A changes the lane.”), based on observations of the driving environment of the ego vehicle, the method comprising:
supplying the observations to a plurality of individual classificators;
Schmüdderich teaches (Claim 1): "…wherein said context based prediction step uses a set of classifiers for each movement behavior, each classifier estimating a probability that said sensed target object will execute a movement behavior at a time..."
ascertaining, based on at least a portion of the observations, each individual classificator, in accordance with an individual instruction, an individual probability that the other vehicle will change lanes;
Schmüdderich teaches Schmüdderich teaches (Claim 1): "…wherein said context based prediction step uses a set of classifiers for each movement behavior, each classifier estimating a probability that said sensed target object will execute a movement behavior at a time..." Schmüdderich further teaches (Col. 9 lines 12-20): "Context based prediction consists of a set of classifiers... where each classifier... estimates a probability... that a target vehicle... will execute behavior b ∈ B at a time t+Δt. For each behavior b a different set of classifiers can be used. Here, B={lane-change-left, lane-change-right, follow-lane}." Thus, behavior B can correspond to a lane change of the other vehicle.
classifying the driving situation in which the ego vehicle finds itself as a whole by a situation classificator into one of several discrete classes;
Schmüdderich teaches (Col. 12 lines 21-36): "In consequence, this means that indicators for context based prediction also strongly depend on the situation… For example, on a highway the trajectory of a lane-change differs from that in the inner-city, due to the different dynamics. This is addressed by defining situation specific models for each behavior b, so called situation models mjb..."
ascertaining a record of weighting factors ... that indicates the relative weighting of the individual classificators for this driving situation;
Schmüdderich teaches (Col. 9 lines 30-42): "The probability of… performing behavior b at a time t+Δt is the estimate… That means for each behavior, the probability is estimated by a weighted combination of set of multiple classifiers, each using a different set of indicators."
and setting off the individual probabilities against the weighting factors to form an overall probability that the other vehicle will change lanes.
(Col. 9 lines 30-42): "The probability of… performing behavior b at a time t+Δt is the estimate… That means for each behavior, the probability is estimated by a weighted combination of set of multiple classifiers, each using a different set of indicators." The Examiner notes that behavior b may correspond to a lane change operation, as discussed above.
However, while Schmüdderich does teach weighting factors, Schmüdderich does not outright teach weighting factors assigned to the class into which the situation classificator has classified the driving situation. Nagaraja teaches a method and apparatus for determining information related to a lane change of a target vehicle, comprising:
[weighting factors] assigned to the class into which the situation classificator has classified the driving situation,
Nagaraja teaches ([0053]): "The method comprises obtaining 110 information related to an environment of the target vehicle. The information related to the environment relates to a plurality of features of the environment of the target vehicle. The plurality of features are partitioned into two or more groups of features. For example, the two or more groups of features may comprise... a group of features related to a static environment of the target vehicle." Nagaraja further teaches  ([0007]): "The method further comprises determining two or more weighting factors for the two or more groups of features." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich to incorporate the teachings of Nagaraja to provide weighting factors assigned to the class into which the situation classificator has classified the driving situation. While Schmüdderich provides weighting factors, these weighting factors are not expressly assigned to the class into which the driving situation has been classified. Nagaraja provides such a distinction, which advantageously assigns weighting factors to partitioned groups of features of the vehicle's environment (i.e., a driving situation). Assigning weighting factors in such a manner is beneficial, as it allows the ego vehicle to prepare for a wide manner of driving events and develop an understanding (e.g., in the form of weighting) of how to respond to classified driving situations. Responding appropriately is important not only to driver comfort, but to the safety of the ego vehicle and its surroundings.

Regarding claim 17, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. Schmüdderich further teaches:
the driving situation is classified based at least on the category of the road on which the ego vehicle is currently traveling.
Schmüdderich teaches (Col. 12 lines 47-59): "Situation Models can be ordered in a hierarchy based on generality. This hierarchy is defined as a set of nodes, where each node is either connected to exactly one parent node, or is the top-node… On the top level, a discrimination between road category, such as highway, inner-city, and rural road can be made... On the next level, a discrimination of situations within the category could be made. For example, child-nodes of inner city are intersection, zebra-crossing, traffic-light, etc."

Regarding claim 19, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. Schmüdderich further teaches:
the driving situation is classified based at least on the type of traffic junction toward which the ego vehicle is heading.
Schmüdderich teaches (Col. 12 lines 47-59): "Situation Models can be ordered in a hierarchy based on generality. This hierarchy is defined as a set of nodes, where each node is either connected to exactly one parent node, or is the top-node… On the top level, a discrimination between road category, such as highway, inner-city, and rural road can be made... On the next level, a discrimination of situations within the category could be made. For example, child-nodes of inner city are intersection, zebra-crossing, traffic-light, etc."

Regarding claim 22, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. Schmüdderich further teaches:
at least one individual classificator ascertains whether a turn-signal indicator of the other vehicle is activated.
Schmüdderich teaches (Col. 2 lines 28-36): "The prediction of movement behaviors of vehicles is known as such: EP 1 867 542 teaches the detection of a lane change behavior for switching a lane-keeping assistant on and off based on a turn signal that specifies target lane (left or right)..." Schmüdderich further teaches (Col. 8 lines 57-67): "The second type of indirect indicators convey information about the driver intention, actively communicated by the traffic participant whose behavior to be predicted. Examples are turning signal: This indicator produces a high value if the target vehicle's turning signal is activated."

Regarding claim 30, Schmüdderich teaches a non-transitory computer readable medium having a computer which is executable by a processor, comprising:
a program code arrangement having program code for predicting whether another vehicle in the driving environment of an ego vehicle will execute a lane change, based on observations of the driving environment of the ego vehicle, by performing the following:
Schmüdderich teaches (Col. 4 line 55 - Col. 5 line 15): "The computing system relates to a system for performing the necessary computing or calculation operations. This system… may comprise at least a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer... The computing system is especially functionally connected to the at least one sensor." Schmüdderich further teaches (Claim 1): “A method for computationally predicting future movement behaviors of at least one target object, said method comprising the steps of: producing sensor data by at least one sensor physically sensing the environment of a host vehicle…” Schmüdderich even further teaches (Col. 4 lines 23 - 34): "The computerized physical prediction determines a set of likely trajectories for each target vehicle... FIG. 2a depicts a situation, in which it should be predicted how target-vehicle A changes the lane."
supplying the observations to a plurality of individual classificators;
Schmüdderich teaches (Claim 1): "…wherein said context based prediction step uses a set of classifiers for each movement behavior, each classifier estimating a probability that said sensed target object will execute a movement behavior at a time..."
ascertaining, based on at least a portion of the observations, each individual classificator, in accordance with an individual instruction, an individual probability that the other vehicle will change lanes; 
Schmüdderich teaches (Claim 1): "…wherein said context based prediction step uses a set of classifiers for each movement behavior, each classifier estimating a probability that said sensed target object will execute a movement behavior at a time..." Schmüdderich further teaches (Col. 9 lines 12-20): "Context based prediction consists of a set of classifiers... where each classifier... estimates a probability... that a target vehicle... will execute behavior b ∈ B at a time t+Δt. For each behavior b a different set of classifiers can be used. Here, B={lane-change-left, lane-change-right, follow-lane}." Thus, behavior B can correspond to a lane change of the other vehicle.
classifying the driving situation in which the ego vehicle finds itself as a whole by a situation classificator into one of several discrete classes;
Schmüdderich teaches (Col. 12 lines 21-36): "In consequence, this means that indicators for context based prediction also strongly depend on the situation… For example, on a highway the trajectory of a lane-change differs from that in the inner-city, due to the different dynamics. This is addressed by defining situation specific models for each behavior b, so called situation models mjb..."
ascertaining a record of weighting factors… that indicates the relative weighting of the individual classificators for this driving situation;
Schmüdderich teaches (Col. 9 lines 30-42): "The probability of… performing behavior b at a time t+Δt is the estimate… That means for each behavior, the probability is estimated by a weighted combination of set of multiple classifiers, each using a different set of indicators."
and setting off the individual probabilities against the weighting factors to form an overall probability that the other vehicle will change lanes.
(Col. 9 lines 30-42): "The probability of… performing behavior b at a time t+Δt is the estimate… That means for each behavior, the probability is estimated by a weighted combination of set of multiple classifiers, each using a different set of indicators." The Examiner notes that behavior b may correspond to a lane change operation, as discussed above.
However, while Schmüdderich does teach weighting factors, Schmüdderich does not outright teach weighting factors assigned to the class into which the situation classificator has classified the driving situation. Nagaraja teaches a method and apparatus for determining information related to a lane change of a target vehicle, comprising:
[weighting factors] assigned to the class into which the situation classificator has classified the driving situation,
Nagaraja teaches ([0053]): "The method comprises obtaining 110 information related to an environment of the target vehicle. The information related to the environment relates to a plurality of features of the environment of the target vehicle. The plurality of features are partitioned into two or more groups of features. For example, the two or more groups of features may comprise... a group of features related to a static environment of the target vehicle." Nagaraja further teaches  ([0007]): "The method further comprises determining two or more weighting factors for the two or more groups of features." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich to incorporate the teachings of Nagaraja to provide weighting factors assigned to the class into which the situation classificator has classified the driving situation. While Schmüdderich provides weighting factors, these weighting factors are not expressly assigned to the class into which the driving situation has been classified. Nagaraja provides such a distinction, which advantageously assigns weighting factors to partitioned groups of features of the vehicle's environment (i.e., a driving situation). Assigning weighting factors in such a manner is beneficial, as it allows the ego vehicle to prepare for a wide manner of driving events and develop an understanding (e.g., in the form of weighting) of how to respond to classified driving situations. Responding appropriately is important not only to driver comfort, but to the safety of the ego vehicle and its surroundings.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich and Nagaraja in view of Sugano et al. (US 2017/0021812 A1), hereinafter Sugano.

Regarding claim 18, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. However, neither Schmüdderich nor Nagaraja outright teach classifying the driving situation  based at least on the visibility conditions and/or based on the lighting conditions in the driving environment of the ego vehicle. Sugano teaches a vehicle acceleration and deceleration device, comprising:
the driving situation is classified based at least on the visibility conditions and/or based on the lighting conditions in the driving environment of the ego vehicle.
Regarding visibility conditions, Sugano teaches ([0038]): "In the vehicle acceleration/deceleration controller including the driving environment obtaining unit, the driving environment obtaining unit may be configured to obtain information for determining whether or not the curve has high visibility to be the driving environment of the vehicle..." Regarding lighting conditions, Sugano teaches ([0072]): "Specifically, the driving environment obtaining unit 24 obtains information determining whether or not the period when the vehicle 1 travels on the curve is during the daytime (information on daylight illuminance) to be the driving environment, from the illuminance sensor 6, and determines whether or not the period is during the daytime, based on the information thus obtained."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich and Nagaraja to incorporate the teachings of Sugano to provide classifying the driving situation based at least on the visibility conditions and/or based on the lighting conditions in the driving environment of the ego vehicle. While Schmüdderich is concerned with classifying driving situations, those pertaining to visibility and lighting conditions are not expressly mentioned. However, it would by highly advantageous to classify based on these parameters, as lighting and visibility are both factors which may increase the overall risk of operation (e.g., due to obscuring vehicle sensors or making it more difficult for the driver to see). Further, drivers are more likely to feel comfortable during daytime operations when compared to nighttime operations due to the difference in brightness, as recognized by Sugano ([0037]). Thus, incorporating the teachings of Sugano beneficially allows for the classification of these situations, thereby allowing the vehicle to understand the associated risks of operation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich and Nagaraja in view of Chittilappilly et al. (US 2015/0186926 A1), hereinafter Chittilappilly.

Regarding claim 20, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. However, neither Schmüdderich nor Nagaraja outright teach disregarding the individual classificator belonging to a weighting factor that is zero or lies below a predetermined threshold value when ascertaining the overall probability. Chittilappilly teaches performing interactive updates to a pre-calculated cross-channel predictive model, comprising:
if the ascertained record of weighting factors includes at least one weighting factor that is zero or lies below a predetermined threshold value, in response, the individual classificator belonging to this weighting factor is disregarded in ascertaining the overall probability.
Chittilappilly teaches ([0098]): "Weight values that are above or below a particular threshold can be eliminated. The resulting true scores 632 are used to predict the response of the entire system based on a particular simulation model…" Regarding the weight values, Chittilappilly further teaches ([0097]): "Weight values covering all combinations of stimulus-response pairs can be stored in a data structure..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich and Nagaraja to incorporate the teachings of Chittilappilly to provide disregarding the individual classificator belonging to a weighting factor that is zero or lies below a predetermined threshold value when ascertaining the overall probability. It would be advantageous to disregard certain weighting factors which are zero or lie below a predetermined threshold, as such scenarios could indicate a lack of input data or a data acquisition error (e.g., an error causing the measurement of a negative distance, corrupted camera data, etc.). Such weighting factors could potentially disrupt the process of determining the overall probability due to these discrepancies, so it would be advantageous to filter these factors out.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich, Nagaraja, and Chittilappilly in view of Chowdhary et al. (US 2018/0114133 A1), hereinafter Chowdhary.

Regarding claim 21, Schmüdderich, Nagaraja, and Chittilappilly teach the aforementioned limitations of claim 20. However, neither Schmüdderich, Nagaraja, nor Chittilappilly outright teach deactivating at least one sensor for the driving environment of the ego vehicle whose observations are used exclusively by those individual classificators which are disregarded in ascertaining the overall probability. Chowdhary teaches a method and apparatus for energy efficient probabilistic context awareness of a mobile or wearable device user, comprising:
at least one sensor for the driving environment of the ego vehicle, whose observations are used exclusively by those individual classificators which are disregarded in ascertaining the overall probability, is deactivated.
Chowdhary teaches ([0087]): "The computational architecture outputs the probability of some or all the different contexts given the data from one or more sensors. The probability output is used to determine the degree of confidence in the detected context class and thereby determine whether additional sensors are to be switched on to improve the confidence, or whether some sensor(s) are to be switched off as their data is/are not useful in further improving the confidence of the classification result." Thus, if the data provided by a set of sensors is determined to not be useful, the associated sensors may be disabled.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich, Nagaraja and Chittilappilly to incorporate the teachings of Chowdhary to provide deactivating at least one sensor for the driving environment of the ego vehicle whose observations are used exclusively by those individual classificators which are disregarded in ascertaining the overall probability. Chowdhary recognizes ([0006]) that certain sensors may provide data that is not useful. Since the data is determined to not be useful, Chowdhary disables the sensors associated with the non-useful data in an effort to flexibly allow for trade-off between energy efficiency and detection accuracy. One of ordinary skill in the art would be motivated to modify the teachings of Schmüdderich, Nagaraja, and Chittilappilly to disable sensors associated with individual classificators which are disregarded (i.e., analogous to the non-useful data of Chowdhary) in order to achieve a similar flexibility in trade-off between energy efficiency and prediction accuracy.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich and Nagaraja in view of Garnault et al. (US 2019/0382018 A1), hereinafter Garnault.

Regarding claim 23, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. However, neither Schmüdderich nor Nagaraja outright teach at least one individual classificator which ascertains whether the other vehicle is matching its speed in the lane currently used by the other vehicle, to the driving speed in a lane adjacent to the other vehicle. Garnault teaches proactive safe driving for an automated vehicle, comprising:
at least one individual classificator ascertains whether the other vehicle is matching its speed in the lane currently used by the other vehicle, to the driving speed in a lane adjacent to the other vehicle.
Garnault teaches ([0004]): "The safety routine further includes determining, by the processor and based on the sensor data, whether the first motor vehicle can switch to the adjacent lane without colliding with the second motor vehicle. The safety routine further includes responsive to determining that the first motor vehicle and the second motor vehicle are maintaining the same speed and that the first motor vehicle cannot switch to the adjacent lane without colliding with the second motor vehicle, setting a longitudinal offset..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich and Nagaraja to incorporate the teachings of Garnault to provide at least one individual classificator which ascertains whether the other vehicle is matching its speed in the lane currently used by the other vehicle, to the driving speed in a lane adjacent to the other vehicle. Including such a classificator is highly advantageous, particularly during lane change scenarios. For instance, it would be beneficial for the ego vehicle to be aware that traffic in the adjacent lane is keeping pace with the ego vehicle, as the vehicles in the adjacent lane could present a hazard for the ego vehicle. If, for instance, an other vehicle is matching its speed with the ego vehicle and is traveling adjacent to the vehicle in a neighboring lane, the ego vehicle could determine that the other vehicle presents a risk of a lane change which would cause an impact with the ego vehicle.

Regarding claim 24, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. However, neither Schmüdderich nor Nagaraja outright teach at least one individual classificator which ascertains whether the lane presently being used by the other vehicle is blocked and/or ends up ahead of the other vehicle. Garnault teaches proactive safe driving for an automated vehicle, comprising:
at least one individual classificator ascertains whether the lane presently being used by the other vehicle is blocked and/or ends up ahead of the other vehicle.
Garnault teaches ([0004]): "The safety routine further includes determining, by the processor and based on the sensor data, whether the first motor vehicle can switch to the adjacent lane without colliding with the second motor vehicle. The safety routine further includes responsive to determining that the first motor vehicle and the second motor vehicle are maintaining the same speed and that the first motor vehicle cannot switch to the adjacent lane without colliding with the second motor vehicle, setting a longitudinal offset..." The Examiner has interpreted that if the first motor vehicle cannot switch to the adjacent lane without colliding with the second motor vehicle, the adjacent lane is functionally blocked.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich and Nagaraja to incorporate the teachings of Garnault to provide at least one individual classificator which ascertains whether the lane presently being used by the other vehicle is blocked and/or ends up ahead of the other vehicle. Including such a classificator is highly advantageous, particularly during lane change scenarios. For instance, it would be beneficial for the ego vehicle to be aware that traffic in the adjacent lane is blocked, as blocked traffic could indicate a greater need for an other vehicle to perform a lane change. By monitoring this classificator, the ego vehicle is better able to prepare for sudden lane changes from vehicles in blocked lanes, thereby reducing the risk of a collision.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich and Nagaraja in view of Akella et al. (US 2020/0117200 A1), hereinafter Akella.

Regarding claim 25, Schmüdderich and Nagaraja teach the aforementioned limitations of claim 16. However, neither Schmüdderich nor Nagaraja outright teach activating an audio/visual alert or deceleration when the ascertained overall probability exceeds a predetermined threshold value and the anticipated trajectory of the other vehicle intersects the presently planned trajectory of the ego vehicle as a result of the questionable lane change. Akella teaches responsive vehicle control, comprising:
when the ascertained overall probability exceeds a predetermined threshold value and the anticipated trajectory of the other vehicle intersects the presently planned trajectory of the ego vehicle as a result of the questionable lane change, in response, an optical and/or acoustic warning device of the ego vehicle is activated and/or a drive system, a brake system and/or a steering system of the ego vehicle is/are controlled in order to prevent the trajectories from intersecting.
Akella teaches ([0031]): "The prediction system 224 can also analyze features of objects to predict future actions of the objects...For instance, the prediction system 224 can generate prediction data indicative of a likelihood that an object will enter the travel path 118 and/or otherwise interfere with a current path and/or trajectory of the vehicle 202... In some examples, the prediction system 224 may provide an indication (e.g., an audio and/or visual alert, e.g. via one of the emitter(s) 208) to the object and/or to a passenger (or driver when the vehicle 202 is not fully autonomous) when it is determined that the object may affect travel." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich and Nagaraja to incorporate the teachings of Akella to provide activating an audio/visual alert or deceleration when the ascertained overall probability exceeds a predetermined threshold value and the anticipated trajectory of the other vehicle intersects the presently planned trajectory of the ego vehicle as a result of the questionable lane change. It would be advantageous to implement the teachings of Akella, as it would be highly beneficial for the ego vehicle to possess some form of mechanism to avoid an anticipated collision. Doing so protects the ego vehicle, its passenger(s), as well as the other vehicle from damage.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich in view of Nagaraja, and in further view of Ando et al. (US 2020/0143233 A1), hereinafter Ando, and in even further view of Liu et al. (US 2019/0164007 A1), hereinafter Liu.

Regarding claim 26, Schmüdderich teaches a method for ascertaining weighting factors for use in predicting whether another vehicle in the driving environment of an ego vehicle will execute a lane change, based on observations of the driving environment of the ego vehicle, the method comprising:
supplying the observations to a plurality of individual classificators;
Schmüdderich teaches (Claim 1): "…wherein said context based prediction step uses a set of classifiers for each movement behavior, each classifier estimating a probability that said sensed target object will execute a movement behavior at a time..."
ascertaining, based on at least a portion of the observations, each individual classificator, in accordance with an individual instruction, an individual probability that the other vehicle will change lanes;
Schmüdderich teaches (Claim 1): "…wherein said context based prediction step uses a set of classifiers for each movement behavior, each classifier estimating a probability that said sensed target object will execute a movement behavior at a time..." Schmüdderich further teaches (Col. 9 lines 12-20): "Context based prediction consists of a set of classifiers... where each classifier... estimates a probability... that a target vehicle... will execute behavior b ∈ B at a time t+Δt. For each behavior b a different set of classifiers can be used. Here, B={lane-change-left, lane-change-right, follow-lane}." Thus, behavior B can correspond to a lane change of the other vehicle.
classifying the driving situation in which the ego vehicle finds itself as a whole by a situation classificator into one of several discrete classes;
Schmüdderich teaches (Col. 12 lines 21-36): "In consequence, this means that indicators for context based prediction also strongly depend on the situation… For example, on a highway the trajectory of a lane-change differs from that in the inner-city, due to the different dynamics. This is addressed by defining situation specific models for each behavior b, so called situation models mjb..."
ascertaining a record of the weighting factors... that indicates the relative weighting of the individual classificators for this driving situation;
Schmüdderich teaches (Col. 9 lines 30-42): "The probability of… performing behavior b at a time t+Δt is the estimate… That means for each behavior, the probability is estimated by a weighted combination of set of multiple classifiers, each using a different set of indicators."
and setting off the individual probabilities against the weighting factors to form an overall probability that the other vehicle will change lanes.
(Col. 9 lines 30-42): "The probability of… performing behavior b at a time t+Δt is the estimate… That means for each behavior, the probability is estimated by a weighted combination of set of multiple classifiers, each using a different set of indicators." The Examiner notes that behavior b may correspond to a lane change operation, as discussed above.
However, while Schmüdderich does teach weighting factors, Schmüdderich does not outright teach weighting factors assigned to the class into which the situation classificator has classified the driving situation. Nagaraja teaches a method and apparatus for determining information related to a lane change of a target vehicle, comprising:
[weighting factors] assigned to the class into which the situation classificator has classified the driving situation…
Nagaraja teaches ([0053]): "The method comprises obtaining 110 information related to an environment of the target vehicle. The information related to the environment relates to a plurality of features of the environment of the target vehicle. The plurality of features are partitioned into two or more groups of features. For example, the two or more groups of features may comprise... a group of features related to a static environment of the target vehicle." Nagaraja further teaches  ([0007]): "The method further comprises determining two or more weighting factors for the two or more groups of features." 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich to incorporate the teachings of Nagaraja to provide weighting factors assigned to the class into which the situation classificator has classified the driving situation. While Schmüdderich provides weighting factors, these weighting factors are not expressly assigned to the class into which the driving situation has been classified. Nagaraja provides such a distinction, which advantageously assigns weighting factors to partitioned groups of features of the vehicle's environment (i.e., a driving situation). Assigning weighting factors in such a manner is beneficial, as it allows the ego vehicle to prepare for a wide manner of driving events and develop an understanding (e.g., in the form of weighting) of how to respond to classified driving situations. Responding appropriately is important not only to driver comfort, but to the safety of the ego vehicle and its surroundings.
However, neither Schmüdderich nor Nagaraja outright teach optimizing the weighting factors based on training data records to reduce an error in predicting whether another vehicle will execute a lane change is minimized, it being known in each instance with respect to the training data records whether the other vehicle will actually execute a lane change. Ando teaches a multi-task learning system, comprising:
optimizing the weighting factors to the effect that after setting off the individual probabilities against the weighting factors to form the overall probability on average over a predetermined quantity of training data records of observations, the error in predicting whether another vehicle will execute a lane change is minimized,
Ando teaches ([0042]): "The model 500 depicts a plurality of nodes/neurons for performing a prediction according to the input data and weights provided to each of the nodes…. The parameters of the model 500 can be optimized using feedforward and back propagation techniques to further optimize the predictions of the model 500. During the feedforward propagation process, each of the nodes performs computations on the input data and the weights to predict an outcome and the predicted outcome is compared to a known value to determine an error. Next, the results can be used to perform back propagation to optimize the values of the weights that are used in the multi-task learning model... The process is repeated until the error is reduced to an acceptable level or has converged to a particular value." While Ando does not outright refer to the execution of a lane change, one of ordinary skill in the art would be capable of applying the teachings of Ando to the lane change prediction of Schmüdderich.
it being known in each instance with respect to the training data records whether the other vehicle will actually execute a lane change,
Ando teaches ([0042]): "During the feedforward propagation process, each of the nodes performs computations on the input data and the weights to predict an outcome and the predicted outcome is compared to a known value to determine an error. Next, the results can be used to perform back propagation to optimize the values of the weights that are used in the multi-task learning model... The process is repeated until the error is reduced to an acceptable level or has converged to a particular value." Since the process can be repeated and the predicted outcome is compared to a known value during the process, it can be said that it is known in each instance with respect to the training data records whether or not the prediction (i.e., whether or not the other vehicle will execute a lane change) is accurate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich and Nagaraja to incorporate the teachings of Ando to provide optimizing the weighting factors based on training data records to reduce an error in predicting whether another vehicle will execute a lane change is minimized, it being known in each instance with respect to the training data records whether the other vehicle will actually execute a lane change. Incorporating the teachings of Ando would be advantageous, as reducing an error in predicting whether another vehicle will execute a lane change would serve to reduce the amount of undetected lane changes which may potentially harm the ego vehicle. Further, with respect to the training data records, knowing in each instance whether the other vehicle will actually execute a lane change advantageously provides ground truth data which may be used in reducing the error.
However, neither Schmüdderich, Nagaraja, nor Ando outright teach training data records relating to driving situations of the ego vehicle which are assigned by the situation classificator to the same class. Liu teaches a human driving behavior modeling system using machine learning, comprising:
and the training data records relating to driving situations of the ego vehicle which are assigned by the situation classificator to the same class;
Liu teaches ([0023]): "As such, the vehicle behavior classification module 320 can be configured to build a plurality of vehicle behavior classifications or behavior categories that each represent a particular behavior or driving scenario associated with the detected vehicle objects from the training image data."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich, Nagaraja, and Ando to incorporate the teachings of Liu to provide training data records relating to driving situations of the ego vehicle which are assigned by the situation classificator to the same class. Assigning training records to the same class advantageously groups the records according to the driving situation. Since driving situations can be vastly different, it is beneficial to focus only on the records relevant to the current situation. For instance, in a lane change scenario, it would make little sense to include records directed determining parking in a parking lot, as such records would not be immediately useful in making lane change determinations.

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich, Nagaraja, Ando, and Liu in view of Gu (US 2020/0117194 A1).

Regarding claim 27, Schmüdderich, Nagaraja, Ando, and Liu teach the aforementioned limitations of claim 26. However, neither Schmüdderich, Nagaraja, nor Liu outright teach that the optimization is carried out iteratively. Ando further teaches:
the optimization is carried out iteratively,
Ando teaches ([0042]): "During the feedforward propagation process, each of the nodes performs computations on the input data and the weights to predict an outcome and the predicted outcome is compared to a known value to determine an error. Next, the results can be used to perform back propagation to optimize the values of the weights that are used in the multi-task learning model... The process is repeated until the error is reduced to an acceptable level or has converged to a particular value."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich, Nagaraja, Ando, and Liu to further incorporate the teachings of Ando to provide an carrying out the optimization iteratively. Optimizing iteratively is highly advantageous, as doing so allows for a repeated reduction in error that approaches a target goal or acceptable level, as recognized by Ando ([0042]). Further, iterative optimization allows for incorporation of data acquired later than the initial round of optimization, thereby allowing for optimization that more accurately reflects current driving conditions.
However, neither Schmüdderich, Nagaraja, Ando, nor Liu outright teach, upon each iteration, taking an additional individual probability into account in comparison to the previous iteration. Gu teaches control of automatic driving including a machine learning model, comprising:
and upon each iteration, an additional individual probability is taken into account in comparison to the previous iteration.
Gu teaches ([0052]): "This is a more powerful automatic machine learning model based on a composite model. The specific principle is that in a given space, based on an optimized scale, or the scale of maximum information or the scale of maximum probability, after the iteration, a space of optimization, or maximum information, maximum density, or maximum probability must be produced. And in this new space, a function approximation model is added to the space and makes the effect of function approximation higher than that of the previous space. In the new space, a new scale of optimization, or a new scale of maximum information, or a new scale of maximum probability can be produced, and by iteration, a new space of optimization, or maximum information, maximum density or maximum probability can be produced. In this way, the function approximation model is used to carry out the function optimal approximation in the row space continuously, so that the function approximation effect is better."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich, Nagaraja, Ando, and Liu to incorporate the teachings of Gu to provide, upon each iteration, taking an additional individual probability into account in comparison to the previous iteration. Incorporating the teachings of Gu would be advantageous, as taking an additional individual probability into account in each iteration serves to augment the total amount of data available to the optimization process, thereby allowing for optimization that more accurately reflects current driving conditions.

Regarding claim 28, Schmüdderich, Nagaraja, Ando, Liu, and Gu teach the aforementioned limitations of claim 27. However, neither Schmüdderich, Nagaraja, Liu, nor Gu outright teach, in each iteration, weighting the training data records among each other according to the error in the prediction occurring in the previous iteration. Ando further teaches:
in each iteration, the training data records are weighted among each other according to the error in the prediction occurring in the previous iteration.
Ando teaches ([0042]): "During the feedforward propagation process, each of the nodes performs computations on the input data and the weights to predict an outcome and the predicted outcome is compared to a known value to determine an error. Next, the results can be used to perform back propagation to optimize the values of the weights that are used in the multi-task learning model... The process is repeated until the error is reduced to an acceptable level or has converged to a particular value."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmüdderich, Nagaraja, Ando, Liu, and Gu to further incorporate the teachings of Ando to provide, in each iteration, weighting the training data records among each other according to the error in the prediction occurring in the previous iteration. Further incorporating the teachings of Ando is advantageous, as doing so allows the results of the previous iteration to be used to improve the future determination of weights and the subsequent prediction result. In effect, each subsequent iteration aims to reduce the error, which results in more accurate predictions.

Regarding claim 29, Schmüdderich, Nagaraja, Ando, Liu, and Gu teach the aforementioned limitations of claim 27. Schmüdderich further teaches:
the driving situation is classified based at least on the category of the road on which the ego vehicle is currently traveling.
Schmüdderich teaches (Col. 12 lines 47-59): "Situation Models can be ordered in a hierarchy based on generality. This hierarchy is defined as a set of nodes, where each node is either connected to exactly one parent node, or is the top-node… On the top level, a discrimination between road category, such as highway, inner-city, and rural road can be made... On the next level, a discrimination of situations within the category could be made. For example, child-nodes of inner city are intersection, zebra-crossing, traffic-light, etc."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahgat et al. (US 2017/0166123 A1) teaches a vehicle accident avoidance system including the estimation of a probability of intersection of a projected path of the host vehicle and a detected vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669